63444: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63444


Short Caption:LAS VEGAS SANDS CORP. VS. DIST. CT. (JACOBS)Classification:Original Proceeding - Civil - Prohibition


Related Case(s):58294, 58740, 59265, 62489, 62944


Lower Court Case(s):Clark Co. - Eighth Judicial District - A627691Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Parraguirre, PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre<br/>None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:03/03/2014 at 2:00 PMOral Argument Location:Regional Justice Center


Submission Date:03/03/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Sands Corp.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


PetitionerSands China Ltd.Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						Steve L. Morris
							(Morris Law Group)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						Rosa Solis-Rainey
							(Morris Law Group)
						


Real Party in InterestSteven C. JacobsEric T. Aldrian
							(Pisanelli Bice, PLLC)
						Todd L. Bice
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-25878: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/21/2013Filing FeeE-Payment $250.00 from Steve L. Morris.


06/21/2013Petition/WritFiled Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-18373




06/21/2013AppendixFiled Appendix to Petition for Writ  - Volume 1 of 24.13-18381




06/21/2013AppendixFiled Appendix to Petition for Writ  - Volume 2 of 24.13-18385




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 3 of 24.13-18396




06/24/2013AppendixFiled Appendix to Petition for Writ  - Volume 4 of 24.13-18397




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 5 of 24.13-18405




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 6 of 24.13-18409




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 7 of 24.13-18410




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 8 of 24.13-18413




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 9 of 24.13-18414




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 10 of 24.13-18415




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 11 of 24.13-18416




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 12 of 24.13-18417




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 13 of 24.13-18418




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 14 of 24.13-18429




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 15 of 24.13-18430




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 16 of 24.13-18431




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 17 of 24.13-18435




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 18 of 24.13-18437




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 19 of 24.13-18438




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 20 of 24.13-18440




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 21 of 24.13-18443




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 22 of 24.13-18444




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 23 of 24.13-18445




06/24/2013AppendixFiled Appendix to Petition for Writ - Volume 24 of 24.13-18446




06/24/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms.


06/24/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms.


06/28/2013MotionFiled Emergency Motion Under NRAP 27(e) to Stay the District Court's June 19, 2013 Order Pending Decision on Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.  Relief requested by July 5, 2013.13-19033




06/28/2013Order/ProceduralFiled Order Directing Answer and Granting Temporary Stay. Real party in interest's answer to writ petition due:  30 days. Petitioners: 15 days to file any reply. We temporarily stay the June 19, 2013, order directing the return of documents to real party in interest entered in Eighth Judicial District Court Case No. A627691, pending further order of this court.13-19133




07/03/2013MotionFiled Steven C. Jacobs' Motion to Permit Filing of an Opposition in Excess of Ten Pages in Response to Emergency Motion Under NRAP 27(e) to Stay the District Court's June 19, 2013, Order.13-19486




07/03/2013MotionReceived Opposition to Emergency Motion Under NRAP 27(e) to Stay District Court's June 19, 2013, Order (via E-Flex). (FILED PER ORDER OF 7/22/13).


07/03/2013AppendixFiled Real Party in Interest Steven C. Jacobs' Appendix to Opposition to Emergency Motion Under NRAP 27(e) to Stay the District Court's June 19, 2013 Order Volume I of I.13-19487




07/22/2013Order/ProceduralFiled Order Granting Motion to File Opposition with Excess Pages. The clerk of this court shall file the 25-page opposition, provisionally received in this court on July 3, 2013. Fn1[We defer ruling on the motion for a stay.]13-21479




07/22/2013MotionFiled Opposition to Emergency Motion Under NRAP 27(e) to Stay the District Court's June 19, 2013, Order.13-21480




07/29/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Real party in interest's answer to the emergency petition for writ of prohibition or mandamus due: August 5, 2013.13-22270




07/29/2013MotionFiled Petitioners' Motion for Leave to File A Reply In Excess of Five Pages.13-22309




07/29/2013MotionReceived Reply in Support of Emergency Motion under NRAP 27 (E) to Stay the District Court's June 19, 2013 Order Pending Decision on Petitionfor Writ of Prohibition or Mandamus to Protect Privileged Documents.(FILED PER ORDER OF 8/30/13).


08/06/2013Petition/WritFiled Real Party in Interest Steven C. Jacobs' Answer to Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-22994




08/06/2013AppendixFiled Real Party in Interest Steven C. Jacobs' Appendix to Answer to Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents Volume I of II.13-22995




08/06/2013AppendixFiled Real Party in Interest Steven C. Jacobs' Appendix to Answer to Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents Volume II of II.13-22996




08/08/2013Order/ProceduralFiled Order Denying Motion to Consolidate. Petitioners have filed a motion to consolidate these original writ petitions, which real party in interest opposes. The motion to consolidate is therefore denied. Althought the identified cases will not be formally consolidated, the cases will nonetheless be clustered based on any overlapping legal issues to ensure that those issues are resolved in a consistent and efficient manner. Fn1[To the extent that petitioners, in seeking consolidation of these petition, also ask this court for relief with regard to the timing and scope of a pending evidentiary hearing, we conclude that these requests are outside of the scope of the motion for consolidation, and we therefore deny them.] Nos. 62489/62944/63444.13-23253




08/20/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Petitioner shall have until August 28, 2013, to file and serve the reply to the answer to the emergency petition for writ of prohibition or mandamus.13-24569




08/28/2013Petition/WritFiled Reply Brief in Support of Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents.13-25504




08/28/2013AppendixFiled Supplement to Appendix in Support of Emergency Petition for Writ of Prohibition or Mandamus to Protect Privileged Documents Volume 1 (PA3193 - 3230).13-25505




08/30/2013Order/ProceduralFiled Order Granting Motion to File Reply with Excess Pages. Having considered petitioners' motion to file a reply to the opposition to their motion for a stay with excess pages, we grant it. The clerk of this court shall file the ten-page reply and attached exhibits, provisionally received in this court on July 29, 2013. Fn1[We defer ruling on the motion for a stay.]13-25761




08/30/2013MotionFiled Reply In Support of Emergency Motion Under NRAP 27(E) To Stay The District Court's June 19, 2013 Order Pending Decision On Petition For Writ of Prohibition or Mandamus To Protect Privileged Documents.13-25762




09/03/2013BriefFiled Notice of Recent Supplemental Authority.13-25847




10/01/2013Order/ProceduralFiled Order Granting Stay. We stay the June 19, 2013, order directing the return of documents to real party in interest in Eighth Judicial DIstrict Court Case No. A627691, pending further order of this court. We further deny real party in interest's request for relief from the stay of the proceedings below, as this request is outside the scope of the issue pending before us here.13-29195




11/14/2013MotionFiled Request for Oral Argument in Related Cases No. 62944 and 63444.13-34372




11/27/2013MotionFiled Response To Request For Oral Argument In Related Cases 63444 and 62944.13-35985




12/05/2013MotionFiled Reply in Support of Request for Oral Argument in Related Cases No. 62944 and 63444.13-36495




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, March 3, 2014, @ 2:00 p.m. in Las Vegas for 30 minutes.14-03062




02/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-05079




03/03/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/16/2014Notice/IncomingFiled Notice of Appearance of Counsel, James J. Pisanelli, Esq., Todd L. Bice, Esq., Debra L. Spinelli, Esq., and Eric T. Aldrian, Esq. of the law firm Pisanelli Bice PLLC,  on Behalf of Appellant Steven C. Jacobs.14-16011




08/07/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted in part." We therefore grant Sand's writ petition in part and direct the clerk of this court to issue a writ of prohibition ordering the district court to halt the return to JAcobs of the purportedly privileged documents. Fn1[The Honorable Kristina Pickering and the Honorable Ron Parraguirre, Justices, voluntarily recused themselves form participation in the decision of this matter.] Fn18[Sand's alternative request for a writ of mandamus is denied. In light of our resolution of this writ petition, we vacate the stay imposed by our October 1, 2013, order.] Before the Court EN BANC. Author: Gibbons. C.J. Majority: Gibbons/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 69. EN BANC14-25878




08/07/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Steve L. Morris for service upon Judge Elizabeth Goff Gonzalez.14-25913




08/13/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Judge Elizabeth Gonzalez on August 11, 2014.14-26634




09/02/2014RemittiturIssued Notice in Lieu of Remittitur.14-28856




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.